VIA EDGAR August 1, 2011 Securities and Exchange Commission Division of Investment Management treet, NE Washington, D.C.20549 RE: Old Mutual Funds II 1933 Act File No. 002-99810 1940 Act File No. 811-04391 CIK No. 0000775180 Rule 497(j) Certification/PEA 121 Ladies and Gentlemen: On behalf of Old Mutual Funds II (the “Registrant”) and pursuant to Rule 497(j) under the Securities Act of 1933 (the “1933 Act”), I hereby certify that (i) the Class A, Class C, Class Z and Institutional Class Shares Prospectus, dated July 26, 2011, for the series portfolios of the Registrant, the Institutional Class Shares Prospectus, dated July 26, 2011, for the Old Mutual Cash Reserves Fund (the “Prospectuses”), and the Statement of Additional Information, dated July 26, 2011 for the series portfolios of the Registrant that would have been filed pursuant to Rule 497(c) under the 1933 Act would not have differed from the Prospectuses and Statement of Additional Information contained in Post-Effective Amendment No. 121 under the 1933 Act to the Registrant’s Registration Statement on Form N-1A, effective as of July 26, 2011 (the “Amendment”); and (ii) the text of the Amendment was filed electronically with the Securities and Exchange Commission. If you have any questions regarding this filing, please do not hesitate to contact me at 720-200-7736. Very truly yours, /s/ Rhonda A. Mills Rhonda A. Mills OLD MUTUAL CAPITAL, INC.
